Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 5 has been amended to recite the previously rejected subject matter of claim 11 which is drawn to an apparatus with the intend use of “interception-proof transmission of at least one cryptographic parameter from a user to an encrypted offline storage medium”, wherein the claims the claims define the “number of encryption units is at least equal to a character length of the at least one cryptographic parameter”, which is indefinite.  The scope of the claim is limited to an apparatus usable in the intended use, but does not include cryptographic parameters used with the invention (as opposed, for example, to a system including these cryptographic parameters).  Thus, the number and layout of the multitude of indicia is indefinite, as the cryptographic parameters are not clear.  The Specification indicates that 64 hexadecimal values are required for a “cryptographic key pair”, thus simply indicating that there are 16 hexadecimal values in each column, and a total of 64 columns, would clearly delineate the plurality of indicia of the invention. 
In respect to the amended subject matter, claim 16 is drawn to intended use, wherein any of the intended uses of the parameter do not provide a clear and definite number of cryptographic units.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 10-14, and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackie et al. (GF 1,459,442).
In respect to claim 5, Mackie et al. disclose an apparatus comprising: a manipulation apparatus, member 13 with pin 13a (Fig. 1); a substrate P (Fig. 4); and an upper plate 10 characterized in that the upper plate comprises a multitude of indicia A-Z and 0-9 with a corresponding “manipulation indicator”, coded patterns (Fig. 1).  The device is “configured to” be used in the manners claimed. The claims are impossible to ascertain for the reasons stated in the 35 USC 112(b) rejection above.  A “cryptographic parameter” and “writing system” are arbitrary and can contain any combination of desired characters.  However, Mackie et al. disclose “encryption units” which may be arbitrarily defined as columns e.g. A, K, U, 1; B, L, V, 2; C, M, W, 3; and D, N, X, 4.  Which is 4 columns which a corresponding number of rows (also 4).  An undefined “writing system” can comprise these 16 characters alone.  And the character length of the “encryption parameter” may also be 4.  The characterization of the indicia may be random and user-defined (Fig. 2).
In respect to the amended subject matter, the new recitation of “the cryptographic parameter consisting of information essential for the functioning of a cryptographic system” does not distinguish from the art, as explained above, wherein a “cryptographic parameter” as broadly claimed can include any number of characters which essential to the functioning of any cryptographic system used (or at least are capable of such).
In respect to claim 10, Mackie et al. disclose the upper plate having a position aperture 16 and the substrate comprises a corresponding positioning indicator 14a, which acts as a guide (which infers a “hump”).
In respect to claim 16, Mackie et al. disclose a device usable with cryptographic parameters which are themselves usable as “title rights”, “probate rights” etc.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (GF 1,459,442).
In respect to claims 6 and 8, Mackie do not disclose particular thicknesses of the substrate (greater than 1mm) or the upper plate (at most 1.5mm), however, they do disclose that the apparatus is thin (Fig. 3) and conveniently fit within a pocket of garment (Pg. 1, 46-47).  Although the particular dimensions are not disclosed, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In respect to claims 7 and 9, Mackie et. al. disclose that the substrate is a “paper or like sheet” (Pg. 1, 9-12) and that the upper plate is made of a “synthetic plastics material” (Pg. 2, 2), and thus do not disclose metal (e.g. stainless steel), however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select stainless steel as a suitable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Stainless steel is a very well-known material and its suitability, e.g. durability, water-resistance, etc. would be readily gleaned by one of ordinary skill in the art.

Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 17 is definite in that it defines the cryptographic parameter (and by extension the cryptographic system) to be of a “hexadecimal numeric system”.  This system is a known system which includes 16 characters (0-9 and A-F), and thus would need encryption units equal to a character length (16) of the cryptographic unit.  This is not disclosed or taught by Mackie et al.

Response to Arguments

Applicant's arguments filed 10/28/22 have been fully considered but they are not persuasive.
The applicant contends that the “cryptographic parameter” is definite since the Specification defines one use of the parameter, however this is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The cryptographic parameter is indefinite since virtually any characters or number of characters could be used, rendering the actual structure claimed used to encode such parameters indefinite.  Claim 17 contains allowable subject matter since the cryptographic parameter is defined.
Arguments against Mackie et al. are drawn to the invention and use of the invention, but these limited examples are not reflected in the claims, which are indefinite.   It is agreed that the use of the device is different, however, Mackie et al. discloses the claimed subject matter, specifically a device which may be used with the vague “cryptographic parameter”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637